Title: John Adams to Abigail Adams, 8 November 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
London Nov. 8. 1783

I have this Day, by Special Permission from their Majesties obtained by Mr. West the Painter who with Mr. Copely do so much honour to our Country, Seen the Appartements in the Queens House, as it is called, or Buckingham House. It is a great Curiosity indeed. There is an inestimable Collection of Paintings by the greatest Masters, Raphael, Rubens, Vandyke, and many others.
There is one Room which the King calls Mr. Wests, as it is ornamented with a Collection of his Works—the Return of Regulus—The Death of Epaminondas—The Death of Bayard—The Death of General Wolf—and &c.
The Cartons of Raphael, are a wonderfull Production of Art.
The Library is the most elegant Thing I ever saw. But the Kings Military and Naval Room, pleased me best as it is a Collection of Plans, and Models of every Dockyard, Fortress and Man of War in his Empire.
Come to Europe with Nabby as soon as possible, and Satisfy your Curiosity, and improve your Taste, by viewing these magnificent Sceenes. Go to the Play—see the Paintings and Buildings—visit the Manufactures for a few Months—and then, if Congress pleases return to America with me to reflect upon them.
I am in earnest. I cannot be happy, nor tolerable without you. Besides I really think one Trip across the Sea would be of Service to you and my Daughter to whom my Love. I Shall expect you constantly untill you arrive.
I mourn the Loss of my Father, but it was time to expect it, from his Age. You must be melancholly and afflicted, and I hope that the Voyage, will divert your Thoughts.

Mr. Thaxter is in America before this no doubt. My dear Son, is the only Secretary, I have or propose to have at present. I believe I Shall go to the Hague, and reside chiefly there but write to me untill you embark by Portugal Spain France England or Holland. The nearer you Arrive to the Hague, the nearer I believe you will be to me, yet I may be in Paris. I shall stay but a Short time in London.
You will read in the Newspapers, innumerable Lyes about Jay and me. Regard them as little as I do. I have met with an agreable Reception here, as agreable as I wish. In short I have been received here, exactly as I wished to be.

Yours with Tenderness unutterable
J. Adams

